Appellant again complains because of the trial court's failure to embody in the charge to the jury the doctrine laid down in Art. 1224, P. C. relative to self-defense against a lesser or milder attack. It is pointed out in the original opinion herein that Art. 1224, P. C. does not apply unless there be an actual attack in progress upon the part of the injured person. That said article does not apply to an anticipated attack, but there must be in existence an "unlawful and violent attack" upon the part of the injured person. In connection herewith it is shown that appellant testified, in substance, that he thought the person assaulted was reaching into the glove compartment of the *Page 16 
taxicab for some kind of weapon, but does not testify to any actual attack. For citation of late cases see Pocket Part Vernon's Ann. P. C., annotations under Art. 1224.
The motion is overruled.